DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I, Claims 1 – 10 in the reply filed on July 2nd, 2021 is acknowledged.  The traversal is on the ground(s) that Groups I-V do not lack unity of invention because the thermal conductivities of 0.976 W/mK and 1.10 W/mK are for an existing material that is not produced by the process disclosed in Geng et al. (see Applicant’s Response at page 1, 4th sentence) Geng does not provide any teaching or suggestion as to a lightweight molding having a thermal conductivity of at least 0.5 W/mK, and thus the inventions of these groups include a special technical feature that does make a contribution over the prior art in view of Geng (see Applicant’s Response at page 2, 1st paragraph, 3rd-4th sentences).  
This is not found persuasive because i even if the comparative products – Class I Product and Class II Product are not produced by the process as disclosed in Geng, Geng still illustrates that there is a lightweight molding product having a thermal conductivity of at least 0.5 W/mK because the instant claim limitation is directed to a product and does not depend on the process of making the product. Thus, Geng still teaches the technical feature and therefore said feature is not seen to make a contribution over the prior art.
Nevertheless, even if Applicant’s arguments regarding Geng were persuasive, the new grounds of rejection outlined below teaches the common technical feature of “a lightweight molding produced from a dry mixture comprising graphite particles and a binder for setting of the dry mixture by at least one of water, alkali and aqueous salt solution, wherein a proportion by mass of the graphite particles in the dry mixture is more than 0.05, the binder comprising at least one of magnesia binder, cement, caustic calcined magnesite, lime and clay powder, 3 to 3.5 g/cm3, the lightweight molding having a thermal conductivity of at least 0.5 W/mK” and, therefore, since the common technical feature is not a special technical feature, the unity of invention is lacking and restriction is properly required.
The requirement is still deemed proper and is therefore made FINAL.

Claims 11 – 15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected Groups II-V, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on July 2nd, 2021.

Claim Objections



Claim 9 is objected to because of the following informalities:  
Claim 9, line 2 recites “exclusively”, which is redundant in view of the transitional phrase “consisting of” because the  transitional phrase "consisting of" excludes any element, step, or ingredient not specified in the claim (see MPEP § 2111.03.II).  
	The Examiner suggests deleting the word “exclusively”.

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 – 4,  6 and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nahm et al. (U.S. Pat. No. 5,226,961) (hereinafter referred to as “Nahm”) and as evidenced by graphite I (Graphite Central, Amorphous Graphite) (hereinafter referred to as “graphite I”) with respect to claims 2 – 4.

Regarding claim 1, Nahm teaches a lightweight molding (see Nahm at C6 L15-22 teaching a third sample of a graphite containing cement slurry, which is taken to meet the claimed lightweight molding based on the structure of the cement slurry as outlined below),
produced from a dry mixture comprising graphite particles and a binder for setting of the dry mixture (see Nahm at C6 L23-25 teaching the third sample contained solids of amorphous graphite, and high alumina cement, wherein the amorphous graphite is taken to meet the graphite particles because Nahm at C3 L41-43 teaches that amorphous graphite has the microcrystalline graphite crystal structure, and the cement is taken to meet the claimed binder),
by at least one of water, alkali and aqueous salt solution (see Nahm at C6 L26 teaching that the slurry contained an amount of water),
wherein a proportion by mass of the graphite particles in the dry mixture is more than 0.05 (see Nahm at C6 L23-34 teaching 25% wt amorphous graphite, wherein 25% wt is taken to meet the claimed more than 0.05), 
the 5binder comprising at least one of magnesia binder, cement, caustic calcined magnesite, lime and clay powder (see Nahm at C6 L24 teaching high alumina cement), 
wherein a density of the lightweight molding is in a range from 0.1 g/cm3 to 3.5 g/cm3 (see Nahm at C6 L27 teaching a slurry density of about 13.5 pounds per gallon (or 1.62 g/cm3)), 
-3 cal/cm-sec-oC (or 1.3 W/mK).

Regarding claim 2, Nahm teaches that the graphite particles are at least one of grain-shaped and fiber-shaped (see Nahm at C6 L23-24 teaching amorphous graphite, and see Nahm at C3 L41-43 teaches that amorphous graphite has the microcrystalline graphite crystal structure, wherein the amorphous graphite is taken to meet the claimed of grain-shaped because amorphous graphite are granular except in extremely fine grinds as evidenced by graphite I (see graphite I at page 1, 1st paragraph teaching that the amorphous graphite is granular except in extremely fine grounds).

Regarding claim 3, Nahm teaches that the graphite particles have a particle size in the range from 0.1 µm to 100 mm (see Nahm at C6 L23-24 teaching amorphous graphite, wherein the amorphous graphite is taken to meet the claimed particle range because amorphous graphite is available in sizes from 1 cm (or 10,000 µm) to 10 cm lumps (100 mm) as evidenced by graphite I (see graphite I at page 1, last sentence teaching the material is available in 1 cm and smaller particles to 10 cm lumps)).

Regarding claim 4, Nahm teaches that the graphite particles are produced 3from at least one of natural graphite, synthetic graphite, expanded graphite flocs, milled graphite flocs, milled graphite foils, milled natural graphite and 5milled synthetic graphite (see Nahm at C6 L23-24 teaching amorphous graphite, wherein the amorphous graphite is taken to meet the claimed natural graphite as evidenced by graphite I (see graphite I at page I, 1st paragraph teaching that amorphous graphite is a natural mineral, it is a microcrystalline form of natural graphite)).

Regarding claim 6, Nahm teaches that at least one thermal additive for at least one of increasing the thermal conductivity and for increasing the heat storage capacity is present (see Nahm at C6 L23-24 teaching amorphous graphite, wherein the amorphous graphite is taken to meet the claimed one thermal additive because graphite has a high thermal conductivity (see Nahm at C3 L20-21 teaching graphite is preferred due to its high thermal conductivity)).  

Regarding claim 8, Nahm teaches that the lightweight molding further comprising at least one structural additive for altering the structure of a molding produced from the dry mixture (see Nahm at C6 L23-24 teaching high alumina aggregate, which is taken to meet the claimed at least one structural additive).

Claim Rejections - 35 USC § 103













The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.



Claims 1 – 6, 8 and 9  is/are rejected under 35 U.S.C. 103 as being unpatentable over Nahm et al. (U.S. Pat. No. 5,226,961) (hereinafter referred to as “Nahm”) and as evidenced by graphite II (Graphite Central, Synthetic Graphite) (hereinafter referred to as “graphite  II”) with respect to claims 2, 3 and 5.

Regarding claim 1, Nahm teaches a lightweight molding (see Nahm at C2 L16-17 teaching low density wellbore cement slurry composition suitable for cementing wellbores, which is taken to meet the claimed lightweight molding based on the structure of the cement slurry as outlined below),
produced from a dry mixture comprising graphite particles and a binder for setting of the dry mixture (see Nahm at C2 L16-22 teaching the wellbore cement slurry composition comprising a low density aggregate wherein graphite is featured in the list, and a high alumina cement, taken to meet the claimed binder.  In addition, Nahm teaches that graphite is preferred due to its high thermal conductivity and relatively low cost (see Nahm at C3 L20-21)),
by at least one of water, alkali and aqueous salt solution (see Nahm at C2 L25-27 teaching a carrier fluid, preferably a workover fluid or drilling mud, see Nahm at C4 L47-48 teaching muds such as seawater/gypsum is featured in the list, wherein seawater is taken to meet the claimed aqueous salt solution),
wherein a proportion by mass of the graphite particles in the dry mixture is more than 0.05 (see Nahm at C2 L20-24 teaching the wellbore cement slurry composition comprising a low density aggregate wherein graphite is features in the list, in an amount greater than about one quarter, by volume, of solids in the cement slurry, wherein the amount greater than about one quarter is taken to meet the claimed more than 0.05), 
the 5binder comprising at least one of magnesia binder, cement, caustic calcined magnesite, lime and clay powder (see Nahm at C2 L19 teaching cement), 
3 to 3.5 g/cm3 (see Nahm at C3 L32-33 teaching the slurry was of a density of about 13.9 lbs/gal (or 1.67 g/cm3)), 
the lightweight molding having a thermal conductivity of at least 0.5 W/mK (see Nahm at C3 27-30 teaching that the thermal conductivity of set cement from slurry of the disclosure containing graphite as an aggregate can be as high as 4 x 10-3 cal/cm-sec-oC (or 1.7 W/mK).


















Regarding claim 2, Nahm teaches that the graphite particles are at least one of grain-shaped and fiber-shaped (see Nahm at C3 L37-38 teaching graphite is available in three types, wherein synthetic is featured in the list,  wherein synthetic graphite is taken to meet the claimed grain-shaped because the morphology of most synthetic coarser graphite are irregular grains as evidenced by graphite II (see graphite II at page 2, 1st paragraph, 2nd sentence teaching the morphology of most synthetic graphite varies from flakey in fine powders to irregular grains and needles in coarser products)).

Regarding claim 3, Nahm teaches that the graphite particles have a particle size in the range from 0.1 µm to 100 mm (see Nahm at C3 L37-38 teaching graphite is available in three types, wherein synthetic is featured in the list,  wherein synthetic graphite is taken to meet the claimed range because synthetic graphite is available in particle sizes from 2 µm to 2 cm (or 0.002 mm) as evidenced by graphite II (see graphite II at page 2, 4th paragraph, 2nd sentence teaching that synthetic graphite is available in particle sizes from 2-micrometer powders to 2 cm pieces)).

Regarding claim 4, Nahm teaches that the graphite particles are produced 3from at least one of natural graphite, synthetic graphite, expanded graphite flocs, milled graphite flocs, milled 

Regarding claim 5, Nahm teaches that the graphite particles are produced from coke, carbon blacks and activated carbon (see Nahm at C3 L37-38 teaching graphite is available in three types, wherein synthetic is featured in the list,  wherein synthetic graphite is taken to meet the claimed produced from coke as evidenced by graphite II (see graphite II at page 1, 1st paragraph, 2nd sentence teaching that the primary feedstock used for making synthetic graphite is calcined petroleum coke).

Regarding claim 6, Nahm teaches that at least one thermal additive for at least one of increasing the thermal conductivity and for increasing the heat storage capacity is present (see Nahm at C3 L16 teaching the preferred low density aggregate is graphite and see Nahm at C3 L37-38 teaching graphite is available in three types, wherein synthetic is featured in the list,  wherein synthetic graphite is taken to meet the claimed one thermal additive because graphite has a high thermal conductivity (see Nahm at C3 L20-21 teaching graphite is preferred due to its high thermal conductivity).  In addition, graphite is expected to increase the thermal conductivity and the heat storage capacity of the cement slurry).

Regarding claim 8, Nahm teaches that the lightweight molding further comprising at least one structural additive for altering the structure of a molding produced from the dry mixture (see Nahm at C4 L47-48 teaching muds such as seawater/gypsum is featured in the list, wherein  gypsum is taken to meet the claimed one structural additive and gypsum is expected to alter the structure of a molding produced from the dry mixture).

Regarding claim 9, Nahm teaches that the dry mixture consists of graphite particles and cement (see Nahm at C2 L16-25 teaching that the cement slurry comprises alumina cement, low density aggregate wherein graphite is featured in the list, and a carrier fluid, wherein the dry mixture is the cement and aggregate (or graphite)).

Claims 7 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Nahm as applied to claim 1 above, and further in view of Bennett (U.S. Pat. No. 5,908,584).

Regarding claims 7 and 10, Nahm teaches the limitations as applied to claim 1 above, and Nahm further teaches that low density aggregates can be mixtures (see Nahm at C2 L20-24 teaching the wellbore cement slurry composition comprising a low density aggregate wherein mixtures thereof is featured in the list).
Nahm does not explicitly teach that the lightweight molding further comprises at least one electrical additive for at least one of increasing the electrical conductivity, increasing the electrical storage capacity, reducing the magnetic permeability and improving shielding against electromagnetic radiation (claim 7); and a shielding against electromagnetic radiation of at least 80% (claim 10).
Like Nahm, Bennett teaches a cement incorporated with graphite composition (see Bennett at C1 L61-65 teaching that the material according to the disclosure comprises a mixture of graphite, amorphous carbon, sand and binder comprising resins and a cement-based material).  Bennett further teaches an embodiment – a material with magnetic properties by adding to the binder, sand, the amorphous carbon, the graphite of the magnetic or magnetizable metallic molecules (see Bennett at C4 L28-31).
Bennett teaches that the simultaneous use of amorphous carbon and graphite produces an unexpected synergy effect between them which improves the material efficiency (see Bennett at C1 L67 – C2 L2).  Bennett further teaches that the higher graphite percentage, the 
In summary, Bennett teaches addition of amorphous carbon to the cement incorporated with graphite composition, which acts synergistically with graphite, acts as a semiconductor for increasing the overall conductivity of the material and improves the efficiency as an electromagnetic shield.  The amorphous carbon is taken to meet the claimed electrical additive, and is expected to increase the electrical conductivity, electrical storage capacity, reduce the magnetic permeability, and improve shielding against electromagnetic radiation.  In addition, the magnetic properties of this material allow to attenuate low and high frequencies, which is taken to meet the claimed shielding against electromagnetic radiation of at least 80% because the material attenuates at low and high frequencies.
As such, one of ordinary skill in the art would appreciate that Bennett teaches the incorporation of amorphous carbon, which acts synergistically with graphite, acts as a semiconductor for increasing the overall conductivity of the material, improves the efficiency of the material as an electromagnetic shield, and allows the material to attenuate at low and high frequencies, and seek those advantages by adding the amorphous carbon in Nahm’s graphite cement slurry.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to add amorphous carbon as taught by Bennet in Nahm’s graphite cement slurry because amorphous carbon acts synergistically with graphite, 

	Conclusion









Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARITES A GUINO-O UZZLE whose telephone number is (571)272-1039.  The examiner can normally be reached on M-F 7am-3pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan D Ripa can be reached on (571)270-7875.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/ALEXANDRA M MOORE/Primary Examiner, Art Unit 1731